     Case 3:19-cv-01536-S Document 49 Filed 01/12/21             Page 1 of 3 PageID 306



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

AMANDA SPENCER,                                 §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §
                                                § Civil Action Number: 3:19-cv-01536-S
SPECIALIZED LOAN SERVICING LLC,                 §
                                                §
               Defendant.                       §
                                                §
 DEFENDANT SPECIALIZED LOAN SERVICING LLC’S AMENDED EXHIBIT LIST


        In compliance with the Scheduling Order [Doc. 14], and pursuant to Federal Rule of Civil

Procedure 26(a)(3)(A)(i) and Local Rule 26.2, Defendant Specialized Loan Servicing LLC

(“SLS”) submits its Exhibit List.

 Ex.                  Description of Document                         Offer Object. Admit
 No.
 1   Specialized Loan Servicing LLC’s Fair Credit Reporting Act
     Policy
 2   Specialized Loan Servicing LLC Complaint Management
     Policy
 3   Letter from Specialized Loan Servicing LLC to Office of the
     Attorney General of Texas dated February 12, 2018
 4   Letter from Specialized Loan Servicing LLC to Joyce
     Lindauer dated February 26, 2018
 5   Letter from Specialized Loan Servicing LLC to Amanda
     Spencer dated January 17, 2019
 6   Letter from Specialized Loan Servicing LLC to Amanda
     Spencer dated February 4, 2019
 7   Letter from Specialized Loan Servicing LLC to Amanda
     Spencer dated February 6, 2019
 8   Letter from Specialized Loan Servicing LLC to Joyce
     Lindauer dated February 15, 2019
 9   Letter from Specialized Loan Servicing LLC to Amanda
     Spencer dated February 15, 2019
 10 Letter from Specialized Loan Servicing LLC to Amanda
     Spencer dated February 21, 2019
   Case 3:19-cv-01536-S Document 49 Filed 01/12/21                  Page 2 of 3 PageID 307



 11    Letter from Specialized Loan Servicing LLC to Amanda
       Spencer dated March 4, 2019
 12    Letter from Specialized Loan Servicing LLC to Amanda
       Spencer dated March 19, 2019
 13    Universal Data Form dated October 17, 2017
 14    Universal Data Form dated February 15, 2018
 15    Credit Dispute Verification Form dated October 25, 2018
 16    Credit Dispute Verification Form dated October 29, 2018
 17    Credit Dispute Verification Form dated October 29, 2018
 18    Universal Data Form dated October 29, 2018
 19    Credit Dispute Verification Form dated October 30, 2018
 20    Credit Dispute Verification Form dated November 19, 2018
 21    Universal Data Form dated November 23, 2018
 22    Credit Dispute Verification Form dated November 27, 2018
 23    Credit Dispute Verification Form dated December 6, 2018
 24    Credit Dispute Verification Form dated December 28, 2018
 25    Credit Dispute Verification Form dated January 22, 2019
 26    Credit Dispute Verification Form dated January 29, 2019
 27    Universal Data Form dated February 25, 2018
 28    Credit Dispute Verification Form dated February 27, 2019
 29    Universal Data Form dated July 18, 2018
 30    210 Report - Specialized Loan Servicing LLC’s credit
       reporting history for Amanda Spencer’s account
 31    Specialized Loan Servicing LLC’s payment histories for
       Amanda Spencer’s account
 32    Amanda Spencer’s Voluntary Petition, Schedules, and
       Statement of Financial Affairs, and Declarations filed in
       Bankruptcy Case No. 17-32467-bjh7

       SLS reserves the right to (a) object to use of any of the above exhibits by the plaintiff for

any purpose; (b) modify, amend, or supplement this Witness and Exhibit List at any time prior to

the hearing; (c) ask the Court to take judicial notice of pleadings, transcripts, or documents; and

(d) offer rebuttal or impeachment exhibits. Designation of any exhibit does not waive any

objections SLS may have to any exhibit listed on the plaintiff’s exhibit list.




               Defendant Specialized Loan Servicing LLC’s Amended Exhibit List
                                            Page 2
                                                                                           TA 58147.4
   Case 3:19-cv-01536-S Document 49 Filed 01/12/21                Page 3 of 3 PageID 308



                                     Respectfully submitted,

                                     By: /s/ Jacob Sparks
                                        Jacob Sparks
                                        Texas Bar No. 24066126
                                        Email: JSparks@SpencerFane.com
                                        Shelby Wilson
                                        Texas Bar No. 24106581
                                        Email: SWilson@SpencerFane.com

                                     SPENCER FANE LLP
                                     5700 Granite Parkway, Suite 650
                                     Plano, Texas 75024
                                     Tel: (214) 750-3610
                                     Fax: (214) 750-3612

                                     ATTORNEYS FOR SPECIALIZED LOAN SERVICING LLC


                               CERTIFICATE OF SERVICE

       I certify that on January 12, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to the following:

       Sharon K. Campbell
       Law Office of Sharon K. Campbell
       3500 Oak Lawn Ave, Suite 205
       Dallas, Texas 75219
       Tel: 214-351-3260
       Fax: 214-443-6055
       Email: sharon@sharonkcampbell.com

                                                By: /s/ Jacob Sparks
                                                   Jacob Sparks




              Defendant Specialized Loan Servicing LLC’s Amended Exhibit List
                                           Page 3
                                                                                        TA 58147.4
